Citation Nr: 0411593	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  02-13 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).  The appeal is currently within the 
jurisdiction of the RO in Buffalo, New York.

Procedural history

The veteran served on active duty from August 1961 to June 
1965.  

In a September 1997 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  The veteran did not appeal that 
decision and it became final one year later, in September 
1998.  

In June 2001, the RO received the veteran's request to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss.  In a January 2002 rating decision, the RO 
declined to reopen the claim, finding that new and material 
evidence had not been received.  See Glynn v. Brown, 6 Vet. 
App. 523, 528 (1994) [a decision that new and material 
evidence was not submitted is a denial that there is a claim; 
it is not a final denial or disallowance of a claim].  The 
veteran disagreed with the January 2002 decision and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in August 2002.  

Issue not on appeal

In an August 2002 rating decision, the RO denied the 
veteran's claim of entitlement to an increased disability 
rating for his service-connected back disorder.  To the 
Board's knowledge, the veteran has not disagreed with that 
decision.  Accordingly, that issue is not within the Board's 
jurisdiction and will be addressed no further in this 
decision.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  In an unappealed September 1997 rating decision, the RO 
denied service connection for bilateral hearing loss. 

2.  The evidence associated with the claims file subsequent 
to the RO's September 1997 rating decision is not new and is 
not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The RO's September 1997 decision denying service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104,  20.1103 (2003).

2.  Since the RO's September 1997 final decision, new and 
material evidence has not been received, and so the claim of 
entitlement to service connection for bilateral hearing loss 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen a claim of entitlement to service 
connection for bilateral hearing loss, which was previously 
finally denied by the RO in September 1997. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by the 
January 2002 rating decision, by the August 2002 statement of 
the case (SOC), and by the September 2002 supplemental 
statement of the case (SSOC) of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  

More significantly, a letter was sent to the veteran in July 
2001, with a copy to his representative, which was intended 
to address the requirements of the VCAA.  Crucially, the 
veteran was informed by means of that letter as to what 
evidence he was required to provide and what evidence VA 
would attempt to obtain on his behalf.  The letter explained 
in detail what the evidence must show to establish 
entitlement to service connection.  The letter further 
explained what kind of information was needed from the 
veteran, including names of persons or agencies that have 
pertinent records.  The veteran was given release forms to 
provide such information.  The letter explained that VA would 
make efforts to obtain any evidence identified by the 
veteran.  Finally, the letter prompted the veteran to "tell 
us about any additional information or evidence that you want 
us to try to get for you." 

The Board finds that this document properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim, and it 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  The Board notes that, even though the letter 
requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

The fact that the veteran's claim was adjudicated by the RO 
in January 2002, prior to the expiration of the one-year 
period following the July 2001 notification of the veteran of 
the evidence necessary to substantiate his claim, does not 
render the RO's notice invalid or inadequate.  The recently 
enacted Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §  ____), made effective from November 9, 2000, 
specifically addresses this issue and provides that nothing 
in paragraph (1) of 38 U.S.C.A. § 5103 shall be construed to 
prohibit the Secretary from making a decision on a claim 
before the expiration of the one-year period referred to in 
that subsection.

In this case, the letter sent to the veteran expressly 
notified him that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  In addition, the notice was sent prior to 
adjudication of the issue by the RO.  Therefore, the Board 
finds that the veteran was notified properly of his statutory 
rights.



Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case. 

Pertinent Law and Regulations 

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103 (2003).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)(2003)].  The veteran's request to reopen 
his previously-denied claim was received on June 25, 2001, 
prior to that date.  Therefore, the earlier version of the 
law, which is set forth in the paragraph immediately 
following, is applicable in this case.  

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the United States Court of Appeals for the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person(s) making them.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  




Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2003); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Service connection -- hearing loss

Where a veteran served continuously for 90 days or more 
during a period of war and an organic disease of the nervous 
system, including sensorineural hearing loss,  becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2003).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2003).

Factual background

As alluded to above, the Board must consider all evidence 
received since the last final disallowance of the claim, in 
this case the unappealed September 1997 RO rating decision.  
In order to properly evaluate such evidence, the Board will 
describe the evidence of record at the time of that decision.

Evidence of record in September 1997

Service medical records from the veteran's period of active 
military service show no notation or diagnosis of an injury 
or disease affecting the veteran's hearing or ears.  The 
August 1961 entrance examination contains the following 
puretone readings:


	500 Hz	1000 Hz	2000 Hz	3000 Hz	4000 Hz	
Right	10dB		5dB		10dB				10dB	 
Left	10dB		5dB		10dB				20dB 	

Medical records from the veteran's subsequent lengthy service 
in the National Guard show no notation or diagnosis of an 
injury or disease affecting the veteran's hearing or ears.  
Reports of medical history completed by the veteran in 
January 1976, January 1978, November 1978, May 1980, April 
1981, June 1982, March 1983, November 1985, March 1989, 
January 1991 and April 1993 contain his statements that he 
had no history of hearing loss.  

In a January 1976 examination, puretone readings were 
recorded as follows:

	500 Hz	1000 Hz	2000 Hz	3000 Hz	4000 Hz	
Right	20dB		25dB		30dB				30dB	 
Left	30dB		20dB		30dB				5dB 	

In a January 1978 examination, puretone readings were 
recorded as follows:

	500 Hz	1000 Hz	2000 Hz	3000 Hz	4000 Hz	
Right	15dB		15dB		30dB		30dB		40dB	 
Left	20dB		20dB		20dB		30dB		15dB 	

In a November 1985 examination, puretone readings were 
recorded as follows:

	500 Hz	1000 Hz	2000 Hz	3000 Hz	4000 Hz	
Right	15dB		15dB		20dB		0dB		5dB	 
Left	10dB		0dB		10dB		5dB		5dB 	

In a March 1989 examination, puretone readings were recorded 
as follows:

	500 Hz	1000 Hz	2000 Hz	3000 Hz	4000 Hz	
Right	0dB		20dB		30dB		45dB		35dB	 
Left	5dB		25dB		40dB		40dB		75dB 	

In an April 1993 examination, puretone readings were recorded 
as follows:

	500 Hz	1000 Hz	2000 Hz	3000 Hz	4000 Hz	
Right	0dB		5dB		5dB		5dB		10dB	 
Left	5dB		10dB		10dB		5dB		10dB 	

A September 1996 audiogram is interpreted to show puretone 
results slightly elevated in comparison to SRT results and 
discrimination scores.  The veteran demonstrated a mild to 
severe sensorineural hearing loss bilaterally.  Speech 
results were normal.  The following puretone results were 
reported in graphical format.  The Board has translated those 
results to numeric format.

	500 Hz	1000 Hz	2000 Hz	3000 Hz	4000 Hz	
Right	35dB		35dB		65dB		70dB		75dB	 
Left	30dB		35dB		60dB		70dB		90dB 	

The veteran's July 1995 claim included his statement that 
during his period of active duty from 1961 to 1965 he served 
as a rocket ammunition carrier and an automatic rifleman and 
that he did not wear ear protection except on the rifle 
range.  He also stated that he practiced with a 12-gauge 
shotgun.  He stated that he knew he had hearing loss in 
active duty but he waived everything so that he would be 
discharged.  He further stated that his wife could testify as 
to his gradual hearing loss.

The September 1997 RO decision

In the September 1997 rating decision, the RO noted that 
elevated audiometric readings were first identified in 
January 1978, more than 12 years after the veteran left 
active service.  In the absence of evidence of hearing loss 
during active service or within the one year presumptive 
period after service, service connection was denied.  

Evidence received after September 1997

The veteran submitted duplicate copies of the January 1996 
audiogram.  VA outpatient treatment records contain a July 
1996 medical certificate showing complaints of and a 
diagnosis of a decrease in hearing.

A March 1996 medical opinion from Dr. S.N. prepared for the 
New York Workers' Compensation Board shows that the veteran 
retired in October 1993 after 28 years of employment.  He 
worked as a forklift driver, janitor, and ingredient packer 
and in a warehouse.  The veteran reported that prior to that, 
he was in the Marine Corps. for four years and while in the 
armed forces he used firearms for four years.  
Dr. S.N. reported that a February 1996 and March 1996 
audiogram showed neurosensory hearing loss.  The veteran's 
hearing loss was found to be noise induced and associated 
with his employment.  

In a statement received in July 2001, the veteran reported 
that during his Reserve and National Guard service, he worked 
in situations where he used explosives, heavy equipment and 
small arms in tactical situations during his two week summer 
camps and in monthly drill weekends.  He also used to work 
with tanks in field operations and spent time on rocket 
ranges and on demolition ranges "blowing things up".  In 
February 2002, the veteran submitted documents from his 
period of National Guard service, including a December 1991 
evaluation report, which showed that the veteran served as a 
heavy equipment driver.  
  
In his notice of disagreement, the veteran stated that he 
worked around heavy equipment from 1991 to 1995 in the 
National Guard, such as air compressors and diesel engines.  
He stated his own opinion that hearing examinations conducted 
during that period were unreliable.  In his substantive 
appeal, the veteran stated that he incurred hearing loss in 
1994 while working with air compressors and heavy equipment 
in Guatemala.  

VA outpatient treatment records from June 2002 to September 
2002 show routine treatment for hearing loss.  An 
unidentified audiogram was reported to show bilateral 
sensorineural hearing loss from mild to severe bilaterally.  
Word discrimination was reported as 84 percent in the right 
ear and 80 percent in the left.  

Analysis 

As discussed in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim.  See Elkins, 12 Vet. 
App. at 218-19.  After reviewing the record, and for reasons 
expressed immediately below, the Board is of the opinion that 
the veteran has not submitted new and material evidence 
sufficient to reopen his claim of entitlement to service 
connection for bilateral hearing loss.  

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

At the time of the September 1997 RO decision, the evidence 
then of record established only that the veteran had a 
currently diagnosed disability, satisfying Hickson element 
(1).  As noted by the RO, the evidence pertinent to service 
did not show diagnosis or notation of an injury or disease 
affecting the veteran's hearing or ears, including during the 
one year presumptive period after service (2).  Hickson 
element  (2) was thus not met, and the veteran's claim failed 
on that basis.  In the absence of in-service disease or 
injury, there could be, and was, no medical nexus opinion 
stating that there was a relationship between an in-service 
injury or disease and the veteran's current hearing loss; by 
implication element (3) was not satisfied.  

With respect to Hickson element (2), the evidence received 
after the September 1997 denial does not tend to establish 
that that the veteran suffered an injury or disease to his 
hearing or ears during active military service or that 
hearing loss was diagnosed within a year of separation from 
active military service.  The documents from the veteran's 
National Guard service show that he was a heavy equipment 
operator.  However, these documents do not establish that the 
veteran suffered an injury or disease affecting his hearing 
as a result of such exposure.  They are therefore not new and 
material evidence.
  
The veteran continues to contend that his hearing loss is 
related to his military service, specifically noise exposure 
he experienced.  He has now shifted his focus from his active 
duty service during the early 1960s to his more recent 
National Guard service.  In any event, his statements are in 
essence reiterative of previous statements to the effect that 
he was exposed to noise in service and are therefore not new.  
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

With respect to Hickson element (3), medical nexus, VA 
outpatient treatment reports obtained since that decision 
simply establish that the veteran has sensorineural hearing 
loss and is currently being treated for such.  These records 
do not provide evidence showing incurrence of an injury or 
disease affecting the ears or hearing during the veteran's 
active military service, nor do they purport to establish a 
nexus between the current disability and such an in-service 
injury or disease.  The United States Court of Appeals for 
Veterans Claims (the Court) has held that medical evidence 
which merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993).

The March 1996 medical opinion from Dr. S.N., although 
nominally a nexus opinion, did not in fact purport to show a 
relationship to service; on the contrary, that opinion 
specifically related the veteran's hearing loss to his post-
service employment.  While Dr. S.N. did note that while in 
the armed forces the veteran used firearms for four years, he 
did not attribute the veteran's hearing loss to such firearm 
use or to any other aspect of the veteran's military service.  
Clearly, such evidence is not new and material.  See 
Villalobos v. Principi, 3 Vet. App. 450 (1992) [evidence that 
is unfavorable to the appellant is not new and material].

Statements from the veteran, although continuing to ascribe 
his current hearing loss to in-service noise exposure, cannot 
be considered new and material as to the matter of medical 
nexus.  These statements are essentially duplicative of 
previous contentions.  Moreover, it is now well-established 
that laypersons without medical training, such as the 
veteran, are not competent to provide medical opinion on 
matters such as the date of onset or cause of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C.A. 5108."   This judicial 
precedent concerning the lay opinions on medical matters 
extends to statements made by the veteran to the effect that 
audiology examinations administered during his military 
service were unreliable.  

In short, there has been added to the record no competent 
medical nexus evidence; such evidence continues to be 
lacking.

In conclusion, for the reasons stated above, the Board finds 
that the evidence submitted subsequent to the September 1997 
denial of the veteran's claim is not so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.  Accordingly, new and material evidence 
has not been submitted and the claim for entitlement to 
service connection for bilateral hearing loss is not 
reopened. 

Additional comment

As discussed above, there is no duty on the part of VA to 
assist the veteran in the development of his claim in the 
absence of a reopened claim. The Board views its discussion 
above as sufficient to inform the veteran of the elements 
necessary to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522, 524 (1996).




ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for bilateral 
hearing loss is not reopened.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



